DETAILED ACTION
	This is a final Office Action on the merits for application 17/200,361. Receipt of the amendments and arguments filed on 10/23/2022 is acknowledged.
Claims 14-30 are pending.
Claims 1-13 are cancelled.
Claims 14-30 are examined.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heather et al. (U.S. Publication 2007/0271857).
Regarding claim 14, Heather et al. disclose a modular facility (paragraph 121 discloses the structure can be used as an industrial premises) comprising a plurality of cuboid-shaped functional modules (#10) that are arranged in two or more layers stacked one above the other (see figures 4 and 5, where the modules #10 are to be stacked and extend along at least two rows) and multiple connecting modules (Applicant does not differentiate between the functional modules and connecting modules other than in name, where the modules #10 positioned between two horizontally adjacent modules #10 in the same row can be considered connecting modules as presently defined), said cuboid-shaped functional modules each comprising a support structure (the frame formed by elements #17, #18 and #19);
wherein a connecting module is situated between oppositely situated faces of two directly adjacent functional modules of said plurality of cuboid-shaped functional modules (see figure 4, where the module #10D can be considered the connecting module that is to be positioned between a first module #10C and a horizontally adjacent module to the right of module #10D as depicted in figure 5), and is connected in a force-fit or form-fit manner (figure 8a depicts the form-fit connection between functional and connecting modules) to the support structure on a corresponding face of each of the two directly adjacent functional modules (see figure 8b, where the corner castings #21 of the functional and connecting modules are to be connected to one another so that the connecting module is connected to abut the side faces of such functional modules), and 
wherein each connecting module is connected to the support structure for each of the two directly adjacent functional modules at three or more force-fit or form fit connecting points situated in a plane (as depicted in figure 4, each module #10 comprises of 8 corner castings #21, one at each corner, so that the castings #21 on one side face of the module are considered to comprise of four connecting points situated in the plane of the side face, where the connecting module would thus comprise of any one of the connector elements #81 as depicted in figures 9G-9k to form fit within one of such connecting points of the support structures of the functional modules); and
wherein said connecting module has a flat design in a connecting direction perpendicular to the oppositely situated faces of the two directly adjacent functional modules (as explained above, the connecting module comprises of connector elements #81, where element #82 forms the flat design that extends in a horizontal connecting direction that is perpendicular to the vertical oppositely situated face of the functional modules as defined).
Regarding claim 15, Heather et al. disclose two or more connecting modules of a group of connecting modules that are situated in a common plane form a common connecting module (as depicted in figure 4, modules #10B and #10D can be considered connecting modules that form a common connecting module in a vertical plane that are configured to attach to adjacent functional modules on opposite sides of the connecting modules).
Regarding claim 16, Heather et al. disclose at least one pair of functional modules is connected by more than one connecting module at adjacent side faces of said pair of functional modules (as explained above in the rejection of claim 15, the elements #10B and #10D can be considered coupling modules that connect and support functional modules on opposite sides thereof).
Regarding claim 17, Heather et al. disclose the functional modules and the connecting modules each include a support structure in the form of a lattice frame (each module #10 comprises of a lattice frame formed by elements #17, #18, and #19).
Regarding claim 18, Heather et al. disclose one or more of the connecting modules comprise portions of an infrastructure (see figures 4 and 5, where the connecting modules can be considered to form an infrastructure of the building, such as by including doors, windows, and electrical, power, and lighting cabling system).
Regarding claim 19, Heather et al. disclose the infrastructure comprises one or more of pipeline sections, cable ducts, electrical lines, and/or smaller pieces of equipment (paragraph 14 discloses the infrastructure can include heating and plumbing pipes as well as electrical lines).
Regarding claim 20, Heather et al. disclose the modular facility is a modular industrial facility (paragraph 121 discloses the facility can be used for industrial purposes).
Regarding claim 21, Heather et al. disclose the modular industrial facility comprises a chemical production facility, a power plant, a supply facility, a purification facility, and/or processing facility (The assembly of Heather et al. can be considered a supply facility used for industrial purposes since such modules comprise of spaces which are configured to store products and thus provide a supply to be transported to other locations. Applicant has not further defined such facilities other than by name, where the facility of Heather et al. is configured to provide a “supply” as broadly defined).
Regarding claim 22, Heather et al. disclose the modular facility is a storage facility, a parking garage, or a modular building (see figure 5 and paragraph 121, where such a facility can be considered to comprise a parking garage and a storage facility which is configured to store cars as well as comprises of modular buildings constructed from individual modules and thus meets such limitations as defined).
Regarding claim 23, Heather et al. disclose the connecting module is cuboid-shaped (see figure 4).
Regarding claim 24, Heather et al. disclose the form-fit or force-fit connection between the support structure of the functional modules and connecting modules is a reversible fastening method (see figures 8B and 8C, where the fasteners #92 can be unscrewed and the form fit connections can be removed as needed).
Regarding claim 25, Heather et al. disclose the reversible fastening method comprises at least one of a screw connection (see figure 8B at #92), a snap lock connection, or a bayonet lock connection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. in view of Locke et al. (U.S. Patent 6,026,618).
Regarding claim 26, Heather et al. disclose the claimed invention except for the form-fit or force-fit connection between the support structure of the functional modules and connecting modules is a welding connection. Instead, Heather et al. disclose the use of a screw/bolt connection to lock the connection in place. The present specification discloses that screw connections can be substituted for welding, but welding provides an inefficient connection when the facility needs to be replaced or taken down. Furthermore, Umezu et al. disclose a modular structure which comprises of corner posts which are configured to attach to the corner posts of modules directly above, below, and to the side of one another, where when modules are assembled in a side by side relation, the corner posts of such adjacent modules can be joined together by fastening members, such as bolts/screws, or by welding or the like. See the last paragraph of col. 3 and the top of col. 4. Therefore, it would have been obvious to have replaced the screw connection of Heather et al. for welding to secure the connection #81 in place with respect to each module, as taught in Umezu et al., since such connection methods are known and used in place of one another in the art and welding would thus provide a more secure, stronger connection between such modules during use.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. in view of Locke et al. (U.S. Patent 6,026,618).
Regarding claim 27, Heather et al. disclose the claimed invention except for a tension element used with the form fit connection. However, it is highly well known in the art, as evidenced by Locke et al., that such connectors provided at the corners of adjacent modules to attach to corner bearing elements #37/44 which comprise of protrusions that extend from opposite sides of a plate to be received within a respective recess within the corner bearing elements can instead be held in place using a washer #76 and a bolt #75 that extends through the connector protrusions and is attached at an end with a nut #74 and spring #70 in order to prevent movement of such modules while also allowing for the dampening of forces exerted on the modules. Therefore, it would have been obvious to have used a tensioned spring assembly, as taught in Locke et al., within the invention of Heather et al. to hold the connectors #81 in place in order to provide a strong connection between the modules while allowing a dampening of forces exerted onto the modules at such locations.
Regarding claim 28, Heather et al. in view of Locke et al. render obvious the tension element comprises a tension rod or a tension device (Locke et al. disclose the use of a tension spring device, where such features would be provided within Heather et al. as explained above).
Regarding claim 29, Heather et al. in view of Locke et al. render obvious the tension device is a spring (see Locke et al. and the rejection of claim 27 above).

Claims 14-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (WO 2014/018566) in view of Heather et al.
Regarding claim 14, Barnes discloses a modular facility comprising a plurality of cuboid-shaped functional modules (#122) and a connecting module (the module formed by elements #100 and #112), said cuboid-shaped functional modules each comprising a support structure (the outer rectangular prism frame which forms the support structure of the shipping container #122);
wherein a connecting module is situated between oppositely situated faces of two directly adjacent functional modules of said plurality of cuboid-shaped functional modules (see figure 9), and is connected in a force-fit or form-fit manner (figure 3 depicts how such modules are to form fit with one another and lock into place) to the support structure on a corresponding face of each of the two directly adjacent functional modules (see figure 9, where the connecting module is to connect to elements #114 of the support structure of each container), and 
wherein each connecting module is connected to the support structure for each of the two directly adjacent functional modules at three or more force-fit or form fit connecting points situated in a plane (see figures 4 and 7, where the connecting module connects to four form fit connecting points #114 that are placed in the plane of the side end of each container); and
wherein said connecting module has a flat design in a connecting direction perpendicular to the oppositely situated faces of the two directly adjacent functional modules (as depicted in figure 2, the connecting module #100 comprises of flat outer perimeter designs, such as the top flat surface of figure 2, where such a flat design is thus horizontal and in the horizontal connection direction which is perpendicular to the vertical surfaces of the adjacent functional modules).
However, Barnes only disclose the use of two containers #122 attached to one another and not a plurality of containers stacked in at least two layers and a plurality of such connecting modules. It is highly well known in the art, as evidenced by Heather et al., that such containers can be stacked and placed adjacent one another in both columns and rows in order to transport such modules as well as to form a modular facility with such containers. Therefore, it would have been obvious to have stacked a plurality of such shipping containers of Barnes with respect to one another, as taught in Heather et al., in order to stack such containers for transportation or to form a modular facility for end use while allowing containers of different shorter lengths to be connected together in order to attach on top of or below containers of full lengths.
Regarding claim 15, Barnes in view of Heather et al. render obvious two or more connecting modules of a group of connecting modules that are situated in a common plane form a common connecting module (elements #100 of Barnes alone can be considered a separate connecting module which is to connect to four form fit connecting points along an upper or lower plane between adjacent containers, where two of such modules #100 are situated in a common plane in order to form a common, vertical connecting module between two containers).
Regarding claim 16, Barnes in view of Heather et al. render obvious at least one pair of functional modules is connected by more than one connecting module at adjacent side faces of said pair of functional modules (as explained above in the rejection of claim 15, each element #100 of Barnes can be considered a separate connecting module and still meet the limitations of claim 14, where two modules #100 would thus be connected at side faces of two adjacent containers as depicted in figure 7).
Regarding claim 17, Barnes in view of Heather et al. render obvious the functional modules and the connecting modules each include a support structure in the form of a lattice frame (Both Barnes and Heather et al. disclose the functional modules comprise of a framework that comprises of horizontal and vertical elements to form a lattice frame, where the rectangular frame of the connecting module of Barnes can also be considered a lattice since such four elements of the module come together to form a square space therebetween).
Regarding claim 18, Barnes in view of Heather et al. render obvious one or more of the connecting modules comprise portions of an infrastructure (see figure 1 of Barnes, where such connecting modules comprise of hollow interior spaces and liquid draining slits #110 and thus can be considered to form a portion of an infrastructure of the assembly).
Regarding claim 19, Barnes in view of Heather et al. render obvious the infrastructure comprises one or more of pipeline sections, cable ducts, electrical lines, and/or smaller pieces of equipment (The infrastructure is not limited to that portion of the connecting modules and can include infrastructure within the functional modules as well, where Heather et al. teach that such modules can comprise of electrical and power lines as well as plumbing for use within a facility and it would have been obvious to have included electrical lines within the modules of Barnes in order to allow such modules to be used within a modular facility).
Regarding claim 20, Barnes in view of Heather et al. render obvious the modular facility is a modular industrial facility (Heather et al. disclose such modules can be used to form an industrial facility, where it would have been obvious to have used the modules of Barnes to construct an industrial facility, as taught in Heather et al., in order to provide such a facility with modules that can be constructed from different sizes and thus form different compartments as needed).
Regarding claim 21, Barnes in view of Heather et al. render obvious the modular industrial facility comprises a chemical production facility, a power plant, a supply facility, a purification facility, and/or processing facility (Heather et al. disclose such a facility can be used for storage and thus can be considered a supply facility which allows for storage and transport of products to consumers, where it would have been obvious to have constructed the facility of Barnes as a supply facility, as taught in Heather et al., in order to meet the needs of the end user as required.).
Regarding claim 22, Barnes in view of Heather et al. render obvious the modular facility is a storage facility, a parking garage, or a modular building (see figure 5 and paragraph 121 of Heather et al., where such a facility can be considered to comprise a parking garage and a storage facility which is configured to store cars as well as comprises of modular buildings constructed from individual modules and thus meets such limitations as defined, where it would have been obvious to have constructed the facility of Barnes to comprise of one of such buildings as defined, as taught in Heather et al., in order to use the modules of Barnes as commonly done in the art to meet the requirements of the end user).
Regarding claim 23, Barnes in view of Heather et al. render obvious the connecting module is cuboid-shaped (see figure 7 of Barnes, where the connecting module is a cuboid shape that is shorter than the containers it is to connect to).
Regarding claim 24, Barnes in view of Heather et al. render obvious the form-fit or force-fit connection between the support structure of the functional modules and connecting modules is a reversible fastening method (see figure 6 of Barnes, where the fastening method can be reversed in that the connecting module can be removed from the ends of such containers or can be flipped 180 degrees and thus reversed to still connect to the ends of each container).
Regarding claim 25, Barnes in view of Heather et al. render obvious the reversible fastening method comprises at least one of a screw connection, snap lock connection, or a bayonet lock connection (the rotating connection of Barnes can be considered a reversible bayonet type lock connection).
Regarding claim 27, Barnes in view of Heather et al. render obvious the claimed invention except for the form-fit or force fit connection between the support structure of the functional modules and connecting modules comprises a tension element. However, the Examiner takes Official Notice that locks that use levers in order to actuate the locking mechanism between unlocked and locked positions is provided with a spring in order to bias such a lever in the locked position and prevent accidental unlocking of the lock. Therefore, it would have been obvious to have provided a biasing element, such as a spring upon the levers #106 of Barnes in order to maintain such levers in the locked position to prevent accidental unlocking of the modules from one another.
Regarding claim 28, Barnes in view of Heather et al. render obvious the tension element comprises a tension rod or a tension device (as explained above in the rejection of claim 27, a tension device, such as a spring, would be provided within Barnes).
Regarding claim 29, Barnes in view of Heather et al. render obvious the tension device is a spring (see the rejection of claim 27 above, where a spring is added to the lever of Barnes).

Allowable Subject Matter
Claim 30 is allowed.
Response to Arguments
Applicant's arguments filed 10/23/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that claim 14 has been amended to overcome the prior art of record, claim 14 only defines that such a connecting module has, or comprises, a flat design in a connecting direction without further defining what such a design is to structurally or functional have. Both Heather et al. and Barnes disclose flat design elements that extend horizontally between adjacent functional modules and thus meets such limitations as broadly defined. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635